TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 25, 2014



                                     NO. 03-13-00559-CV


                         Integration Services Corporation, Appellant

                                                v.

                                 Dell Marketing, L.P., Appellee




          APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
        DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on February 25, 2013. The parties

have filed a joint motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal. Each party shall bear their own costs relating to this appeal, both in this Court and

the court below, and this decision shall be certified below for observance.